RESOLUCIÓN
Tras aproximadamente doce años de fungir como Juez Presidente de este Tribunal, hoy el Honorable Juez José A. Andréu García se acoge al retiro voluntario. Con tal mo-tivo, y por acuerdo de la Señora y Señores Jueces Asocia-dos, se deja constancia del presente testimonio.
La trayectoria jurídica del Juez Andréu García dio inicio en 1961, cuando a sus veintitrés años obtuvo el grado de Juris Doctor en la Facultad de Derecho de la Universidad de Puerto Rico. Luego de recibirse como abogado, ejerció la práctica privada de la profesión por un corto periodo de tiempo. Ya en 1963 el Juez Andréu García comenzó a dar visos de lo que sería su pasión por la Rama Judicial al incursionar en el servicio público como Juez de Distrito, posición que ocupó por espacio de dos años. Posterior-mente, fue designado Fiscal Auxiliar y ascendiendo luego a *477Fiscal de Distrito, cargo que desempeñó hasta 1969. La excelencia de su desempeño en esos cargos le hizo merece-dor de un nombramiento como Juez Superior en el Tribunal de Primera Instancia.
Así transcurrieron diez fructíferos años de su vida dedi-cados al servicio público, luego de los cuales decidió reinte-grarse a la práctica privada de la abogacía en lo que se dis-tinguió enormemente. No obstante, nunca abandonó su interés en la buena marcha de la administración de la jus-ticia y en la educación de la clase togada del país. Su parti-cipación activa en diferentes ámbitos del quehacer jurídico así lo demuestran: dictó cátedra en la Facultad de Derecho de la Universidad Interamericana de Puerto Rico, sirvió como recurso en la División Internacional del National Center for State Courts, fue integrante de la Junta Examina-dora de Aspirantes al Ejercicio de la Abogacía y fue miembro de la Junta de Directores de la Administración de Edificios Públicos de Puerto Rico. Perteneció, además, a diversos co-mités dirigidos a mejorar nuestro sistema judicial, entre ellos: el Comité Asesor del Gobernador para la Reforma Judicial, el Comité de Administración del Tribunal de Primera Instancia de la Conferencia Judicial y el Comité de Reglas de Evidencia de la Conferencia Judicial.
La vasta experiencia adquirida durante todos estos años, su empeño en promover el bienestar de nuestro sistema de justicia y su exitosa trayectoria, tanto en el servicio público como en la práctica privada de su profesión no pasaron des-apercibidos, pues en 1990 el entonces Gobernador de Puerto Rico, Hon. Rafael Hernández Colón, lo designó como Juez Asociado de este Tribunal y, dos años más tarde, como Juez Presidente, poniendo en sus manos la dirección y adminis-tración de la Rama Judicial. Desde ese mismo instante co-menzó una nueva era en el Sistema de Tribunales de nues-tro país, con retos y metas que, en ese momento, parecían inalcanzables. No obstante, su visión vanguardista, su ahínco y perseverancia llevaron al Juez Andréu García a lograr cada una de estas metas. Fue así como logró posicio-nar el Poder Judicial del Estado Libre Asociado de Puerto *478Rico en un lugar de avanzada ante los retos de un nuevo siglo, modernizando el sistema judicial mediante la utiliza-ción de tecnología para agilizar los trámites judiciales. Ade-más, promovió el acceso a la justicia, promocionando un trato equitativo sin diferenciación por motivo de sexo, raza, origen étnico o estatus social.
Reorganizó el sistema judicial con el fin de simplificar los procedimientos que dilataban y encarecían los procesos ante los tribunales. Creó programas de educación y orien-tación dirigidos a la comunidad —incluyendo niños y jóve-nes— y promovió un sistema de educación jurídica continua para los abogados. También impulsó la capacitación y cualificación de los empleados de la Rama Judicial y el enriquecimiento de nuestra cultura judicial, promoviendo intercambios con las Judicaturas de diversas jurisdicciones. La aportación más reciente del Honorable Juez Andréu García a nuestro sistema de justicia fue la obtención de la anhelada autonomía fiscal presupuestaria; también tuvo una participación destacada respecto a la nueva Ley de la Judicatura recientemente aprobada.
No hay duda que con sus contribuciones el Juez Andréu García, como Juez Presidente y administrador, dejó cimen-tados los pilares de un sistema de justicia de avanzada, fundamentado en una visión futurista de nuestros tribunales. Es evidente que dio lo mejor de sí a esta venerable Institución. El camino de la excelencia está trazado y la transformación en marcha.
Su renuncia nos priva de un juez inteligente, íntegro y justo, culminando así una etapa más en la vida institucio-nal de este Foro y de nuestra Rama Judicial. Nos priva de un excelente compañero y amigo que se ha ganado el afecto de todos los que con él hemos compartido. Nos deja caren-tes del beneficio de su gran experiencia y sabiduría, de su visión vanguardista y, sobre todo, de su calor humano.
En nombre de la Rama Judicial y de la ciudadanía, no-sotros, sus compañeros Jueces de este Tribunal, hacemos expresión sincera de nuestro agradecimiento, aprecio y es-timación hacia el compañero Juez José A. Andréu García, *479sentimiento que hacemos extensivo a su señora esposa, Cecilia I. Fuentes, a sus queridos hijos y demás familiares. Le deseamos la mejor de las suertes en sus nuevos proyectos y que Dios lo bendiga y favorezca siempre.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Andréu García se inhibió. El Juez Asociado Señor Rivera Pérez no intervino.
(.Fdo.) Patricia Otón Olivieri Secretaria del Tribunal Supremo